  NATIONS RENT
, INC. 342 NLRB No. 19 
179
Nations Rent, Inc. 
and
 International Union of Operat-
ing Engineers, Local 150, 
a/w International Un-ion of Operating Engineers, AFLŒCIO.  
Cases 25ŒCAŒ27257Œ1, 25ŒCAŒ27257Œ3, 25ŒCAŒ

27608Œ1, 25ŒCAŒ27613Œ1, 25ŒCAŒ27686Œ1 
amended, and 25ŒCAŒ27994Œ1 
June 29, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On August 28, 2003, Administrative Law Judge Mar-
garet M. Kern issued the att
ached supplemental decision.  
The Respondent filed excepti
ons and a supporting brief, 
and the General Counsel and Charging Party filed an-
swering briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision
1 and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions as 
modified, and to adopt the recommended Order as modi-

fied and set forth in full below.
2 The judge found, inter alia, that the Respondent dis-
charged employee Jerry Bickel in violation of Section 

8(a)(3) and (1) and instigat
ed police interference with 
lawful picketing, in violation of Section 8(a)(1).  Except-
ing, the Respondent contends
 that the record evidence 
does not establish that Bickel was discharged, and that 
the Respondent involved local police in speaking to 
pickets to allay legitimate concerns that the pickets were 

violating the law.  We find merit in these exceptions and 
therefore reverse both of the 
judge™s unfair labor practice 
findings. 
I. THE ALLEGED DISCHARGE OF JERRY BICKEL
 A. Facts 
The Respondent, Nations Rent, Inc., is a corporation 
engaged in the sale, service, and rental of construction 
                                                          
 1 In 
Nations Rent, Inc.
, 339 NLRB 830 (2003), the Board found that 
the Respondent had failed to adhere 
to certain terms of a settlement 
agreement, and that the judge had e
rred in reinstating that agreement 
and dismissing the complaint.  Based on those findings, the Board 
ordered the complaint reinstated and remanded the case to the judge to 

adjudicate the merits of the unfair labor practice allegations.  The judge 
has done so, and the case is before us again on the Respondent™s excep-
tions to her supplemental decision. 
Member Schaumber notes that he dissented in the earlier proceeding 
and would not have set aside the settlement agreement under the cir-
cumstances presented there. 
2 We have modified the judge™s recommended Order in light of our 
findings herein, and we have substitu
ted a new notice to comport with 
these modifications. 
equipment and supplies.  The events involved in this case 
transpired at the Respondent™s
 Elkhart, Indiana facility.  
In late March 2000, Jerry Bi
ckel, a member of the Inter-
national Union of Operating Engineers, Local 150, a/w 

International Union of Operating Engineers, AFLŒCIO 
(the Union), sought employm
ent at the Respondent™s 
Elkhart facility with the objective of organizing the Elk-

hart employees.  Bickel secured a position with the Re-
spondent and began actively promoting the Union in the 
spring of 2000.  As Bickel pr
oceeded with his organizing 
efforts over the ensuing year, the Respondent took sev-
eral measures to counteract 
those efforts.  The Respon-
dent does not except to the judge™s finding that some of 
those measures constituted unfair labor practices. 
On May 19, 2001,
3 Bickel approached Branch Man-
ager Dan Olinger and, in the presence of Assistant 
Branch Manager Chad Green told Olinger that he was 
going on strike.  Bickel simultaneously handed Olinger a 

letter specifying that the strike was ﬁin protest of the [Re-
spondent™s] unfair labor practicesﬂ and stating that he 
looked forward to returning 
to work once 
the ﬁdisputeﬂ 
was resolved.  Bickel then said, ﬁI™m gone,ﬂ and Olinger 
replied, ﬁOkay.ﬂ  As Bickel left, he shook hands with 
Green and told him it had been nice working with him. 
Later that same day, May 19, Olinger drafted and 
mailed a letter to Bickel that accepted Bickel™s ﬁletter of 
resignationﬂ and asked him to contact Olinger to arrange 

for the return of any company property he still had in his 
possession.  Bickel received this letter the following 
week and replied, on June 4, with a certified letter stating 

that he had not resigned but was on an unfair labor prac-
tice strike.  In his letter, Bickel reiterated his intention to 
return to work ﬁupon the resolution of the unfair labor 
practices.ﬂ  Bickel eventually received a certified mail 
receipt verifying that Olin
ger had received his June 4 
letter.  The record discloses no action by the Respondent 
in response to Bickel™s June 4 letter. 
B. Discussion 
The General Counsel has the burden of proving every 
element of a claimed violation of the Act.  
Des Moines 
Register & Tribune Co.
, 339 NLRB 1035, 1037 fn. 5 
(2003).  Where an unlawful discharge is alleged, it is 
self-evident that the General Counsel must show, first 
and foremost, a discharge.  The fact of a discharge does 

not depend on the use of formal words of firing.  
Lance 
Investigation Service,
 338 NLRB 1109, 1110 (2003); 
North American Dismantling Corp.
, 331 NLRB 1557 
(2000), enfd. in relevant part and remanded 35 
Fed.Appx. 132 (6th Cir. 2002).  ﬁIt is sufficient if the 
words or action of the employ
er ‚would logically lead a 
                                                          
 3 All dates hereafter are in 2001, unless otherwise specified. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  180 
prudent person to believe his [or her] tenure has been 
terminated.™ﬂ  North American Dismantling Corp.
, supra 
(quoting 
NLRB v. Trumbull Asphalt Co.
, 327 F.2d 841, 
843 (8th Cir. 1964)). 
In the instant case, the eviden
ce offers no support at all 
for a finding of discharge.  At most, the evidence sup-
ports a finding that Respondent perceived a resignation, 

and that Bickel corrected that
 perception.  There is noth-
ing to suggest that the Respondent disagreed with 
Bickel™s correction. 
More specifically, Bickel™s message of May 19 was 
confusing.  On the one hand, his letter said that he was 
going on strike.  On the other hand, his oral statement 
was that ﬁI™m goneﬂ and that it had been nice working 
with the Respondent.  Olinger interpreted Bickel™s words 

as a severance of the employment relationship.  Thus, 
Olinger wrote Bickel a lett
er which accepted Bickel™s 
ﬁletter of resignation.ﬂ
4  Olinger sought the return of 
company property that Bickel had in his possession.  
Bickel then acted 
to correct the misp
erception.  Bickel 
said that he was on strike and had not resigned.  Most 

significantly, the Respondent did not quarrel with 
Bickel™s ﬁlast word,ﬂ and it has taken no steps to retrieve 
the company property
 that Bickel had in his possession. 
In finding that the Respondent discharged Bickel, the 
judge relied solely on Olinger™s May 19 letter.  To de-
termine what a prudent pers
on in Bickel™s situation 
would logically believe as to his employment status, 
however, it is necessary to consider the entire course of 
relevant events following Bickel™s declaration of an un-

fair labor practice strike, and not merely the Respon-
dent™s May 19 letter.  As noted above, Bickel responded 
to Olinger™s May 19 letter accepting Bickel™s resignation 
with a certified letter dated June 4 emphatically stating 
that he had not resigned.  Bickel knew the Respondent 

had received his letter because the certified mail receipt 
was returned to him.  There is no evidence that, after 
receiving Bickel™s June 4 letter, the Respondent persisted 

in its position that Bickel had resigned.  The Respondent 
did not reiterate that position.  Neither did it communi-
cate to Bickel in some other way that it still viewed him 

as having resigned, such as by renewing its May 19 re-
quest that Bickel return an
y company property in his 
possession, or by mailing him a final paycheck. 
Viewing this course of events from the employee™s 
perspective, as required under Board law, 
Pink Supply 
Corp.
, 249 NLRB 674 (1980), we are not persuaded that 
a prudent person in Bickel™s position logically would 
                                                          
 4 Although the Respondent referred to 
Bickel™s ﬁletterﬂ of resigna-
tion, the reference cannot be read in is
olation, but must be interpreted in 
the context of Bickel™s contemporaneous comments that he was ﬁgoneﬂ 
and that it had been nice working for the Respondent. 
have concluded that his employment had been termi-
nated.  This is not a case in which the employer contin-
ued to insist that the employee had resigned even after 
receiving the employee™s denial
 of any resignation.  See 
Emergency One, Inc.
, 306 NLRB 800 (1992).  Here, the 
General Counsel did not pres
ent any eviden
ce to suggest 
that the Respondent, after receiving Bickel™s June 4 letter 

clearly and expressly denying that he had resigned, per-
sisted in the view that Bi
ckel™s employment with the 
Respondent had ended.  Under these circumstances, a 

prudent person would not conclude that he had been dis-
charged.
5 We agree with our colleague that the test is whether 
Bickel would reasonably believe that he had been dis-
charged.  Based on the Re
spondent™s acquiescence in 
Bickel™s last word, and on the Respondent™s allowing 
Bickel to retain company pr
operty, Bickel could not rea-
sonably conclude that he had been fired.  Further, at the 

very least, the General Counsel (who bears the burden of 
proof) has not established the contrary. 
Our colleague asserts that 
the Respondent™s 8(a)(1) 
conduct would lead Bickel to believe that he had been 
discharged.  We disagree.  That conduct could arguably 
support a finding that a discharge would be discriminato-

rily motivated, but it does not support the proposition 
that Bickel was discharged or
 that he could reasonably 
perceive himself as such.  As discussed above, this case 

involves an incorrect perception of resignation, which 
misperception has been corrected. 
II. ALLEGED INSTIGATION OF POLICE INTERFERENCE WITH 
LAWFUL PICKETING
 A. Facts 
The Respondent™s Elkhart facility is situated on the 
south side of Toledo Road, behind a fence that runs par-
allel with that thoroughfare.  Early in the morning on 

May 21, members of the Union began picketing along 
the south edge of Toledo Road, in the vicinity of the Elk-
hart facility™s east gate.  About an hour later, Olinger 

contacted the local police depa
rtment and requested that 
a police officer be dispatched to the Elkhart facility.  
Officer James Smith arrived at the facility in response to 

                                                          
 5 The cases cited by the dissent are distinguishable, as each presents 
facts probative of a discharge that are absent here.  In 
Accurate Wire 
Harness, 335 NLRB 1096 (2001), enfd. 86 Fed.Appx. 815 (6th Cir. 
2003), the employer told the employees not once but twice that their 
walkout would be treated as a re
signation and posted a ﬁNow Hiringﬂ 
sign at the front entrance to its building.  In 
Harvard Industries
, 294 
NLRB 1102, 1110Œ1111 (1989), enfd. 921 F.2d 1275 (D.C. Cir. 1990), 
the employer™s letter stated that 
the employer wished the employees 
success in their future endeavors and 
asked them to ﬁnotify us in writ-
ing by June 1st if you would like to
 be considered for employment in 
the future.ﬂ   NATIONS RENT
, INC.  181
this request and spoke with Olinger, who wanted to know 
what the Respondent™s rights were in relation to the 
picketing.  Officer Smith re
plied that the pickets could 
lawfully picket within a 15-foot public easement border-

ing the road.  They could not, however, block the en-
trances or exits to the Respondent™s facility, nor could 
they stray outside the pub
lic easement onto the Respon-
dent™s property.  After speaking with Olinger, Officer 
Smith approached the pickets and relayed the same in-
formation to them. 
Over the next few days, the picketing continued.  On 
May 23, Olinger again asked 
the police to come to the 
Elkhart facility.  As before, Officer Smith was dispatched 
and spoke with Olinger.  Olinger told Officer Smith that 
the pickets™ cars had been 
parked outside the public 
easement and on the Respondent™s property, and that the 
cars had been moved after he called the police.  Olinger 
said he suspected that the 
pickets had a police scanner, 
which enabled them to remove their cars from the Re-
spondent™s property before the police arrived.  Olinger 
also told Officer Smith that the pickets were following 

employees home at night.  Officer Smith testified that 
Olinger wanted him to ﬁlook into that or ask [the pickets] 
about that.ﬂ 
Acting on Olinger™s concerns, Officer Smith spoke to 
the pickets and questioned th
em regarding each of Olin-
ger™s allegations.  Officer Sm
ith warned them that each 
allegation, if true, could justify their arrest under state 
law.  The pickets admitted following the Respondent™s 
employees to jobsites, but denied following them home 

at night.  The pickets also denied possessing a police 
scanner.  One of the pickets admitted that he had moved 
his car onto the Respondent™s property, but said that he 
did so only to accommodate the movement of the Re-
spondent™s equipment.  The 
Respondent does not except 
to the judge™s finding that it interfered with the pickets, 
in violation of Section 8(a)(1), by parking heavy machin-
ery outside its fence and erec
ting scaffolding within the 
15-foot margin identified by Officer Smith as a public 
easement. 
B. Discussion 
The judge found that the 
Respondent™s conduct on 
May 23 (i.e., calling the police and asking the police to 
question the pickets) violated Section 8(a)(1) of the Act.  

The Respondent excepts.  We find merit in the Respon-
dent™s exceptions and therefore reverse the judge™s find-
ing of an 8(a)(1) violation. 
It is well established that an employer may seek to 
have police take action against pickets where the em-
ployer is motivated by some reasonable concern, such as 

public safety or interference with legally protected inter-
ests.  See 
Great American, 322 NLRB 17, 21 (1996).  So 
long as the employer is actin
g on the basis of a reason-
able concern, Section 8(a)(1) is not violated merely be-
cause the police decide that, 
under all the circumstances, 
taking action against the 
pickets is unwarranted. 
Here, the Respondent involved the police based on a 
reasonable concern that the 
pickets were trespassing on 
its property, monitoring a police scanner, and following 

employees home.  These concerns fully justified the Re-
spondent™s involvement of the police.
6  Concededly, the 
Respondent unlawfully parked machinery outside its 

fence and erected scaffolding on a public easement.  
However, these facts do not establish that, in contacting 
the police, the Resp
ondent was motivated by a purpose to 
harass rather than by its reasonable concerns.  There is no 
dispute that trespassory picketing occurred: one of the 

pickets admitted trespassing on the Respondent™s prop-
erty.  Our colleague says that the Respondent caused this 
trespass by moving a piece of equipment.  However, that 

does not negate the fact of trespass.  Further, there is no 
showing that in making way for the Respondent™s 
equipment, the picket™s sole option was to trespass.  He 

could have also driven away on Toledo Road and re-
turned once the equipment had been moved.  There is 
also no dispute that the trespass ended shortly after Olin-

ger called the police, reasonably suggesting the possible 
use of a police scanner.  The pickets also admitted fol-
lowing employees as they left the Elkhart facility.  In 

light of that fact, Olinger reasonably could be concerned 
that the pickets might be following employees home.  
This concern privileges the minimal intrusion of asking 

Officer Smith merely to ﬁloo
k intoﬂ or ﬁaskﬂ the pickets 
whether they were doing so.  Thus, for all of the forego-
ing reasons, we find that 
the Respondent™s involvement 
of the police on May 23 did not violate Section 8(a)(1).  
In asserting a contrary view, our colleague relies on 
the Respondent™s unlawful ef
fort to interfere with the 
pickets.  However, that conduct does not preclude the 
Respondent from calling police authorities to report a 

reasonable concern that local 
laws were being violated.  
A contrary view would mean that a person who has vio-
lated the Act is precluded from calling local police to 

report local infractions.  Our colleague denies that this is 
his view.  However, that denial is premised on the as-
serted ﬁspuriousnessﬂ of the Respondent™s concern about 

the picketing.  As set forth above, that concern was far 
from spurious. 
                                                          
 6 This case is distinguishable from 
The Greenbrier, 340 NLRB 819 
(2003), in which the panel majority found that the respondent lacked 

any reasonable basis for seeking police assistance in response to lawful 
picketing.  The Chairman adheres to
 his dissenting view in that case 
that the respondent had a reasonable concern sufficient to warrant the 

seeking of police assistance. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  182 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 

Respondent, Nations Rent, Inc., Elkhart, Indiana, its offi-
cers, agents, successors, and assigns, shall  
1.  Cease and desist from 

(a) Maintaining in effect, either orally or in writing, a 
no-solicitation/no-distribution rule that unlawfully pre-
vents employees from engaging in solicitation or distri-

bution during nonworktime. 
(b) Coercively interrogating any employee about union 
support or union activities. 
(c) Threatening to close the business because employ-
ees engage in activities on beha
lf of or support the Inter-
national Union of Operating Engineers, Local 150, a/w 
International Union of Operating Engineers, AFLŒCIO 
(the Union), or any other union. 
(d) Telling employees that they would be kept apart, 
that they would not be allowed to speak with one an-
other, that they would not be allowed to talk about a un-

ion, and that their activities would be monitored because 
of their activities on behalf of, or support for, the Union 
or any other union. 
(e) Prohibiting employees from wearing union buttons, 
union hats, or any other type of union insignia while at 
work. 
(f) Discharging, disciplining, or otherwise discriminat-
ing against any employee for supporting the Union or 
any other union. 
(g) Interfering with the right of employees to engage in 
picketing by physically bloc
king the area where picket-
ing is taking place. 
(h) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline and 
September 26, 2000 discharge of Jerry Bickel, and within 

3 days thereafter, notify Bickel in writing that this has 
been done and that the discipline and discharge will not 
be used against him in any way. 
(b) Within 14 days after service by the Region, post at 
its Elkhart, Indiana facility copies of the attached notice 
marked ﬁAppendix.ﬂ
7  Copies of the notice, on forms 
                                                          
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
provided by the Regional Director for Region 25, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent immediately on 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily posted.  Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 1, 2000. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
 MEMBER 
WALSH, dissenting. 
Contrary to my colleagues, I find no merit in the Re-
spondent™s exceptions in this case.  The judge correctly 

determined that the Respondent unlawfully discharged 
Jerry Bickel for a second time on May 19, 2001, in viola-
tion of Section 8(a)(3) and (1) by treating Bickel™s decla-

ration of an unfair labor practice strike as a resignation.  
The judge also correctly found
 that the Respondent inter-
fered with lawful picketing in violation of Section 8(a)(1) 

by instigating the questioning of pickets by local police. 
I. THE DISCHARGE OF JERRY BICKEL
 In determining whether an employee has been dis-
charged, the relevant events must be viewed from the 
employee™s perspective, not the employer™s.  
Flat Dog 
Productions, 
331 NLRB 1571 (2000) (citing 
Brunswick 
Hospital Center, Inc.
, 265 NLRB 803, 810 (1982)).  The 
test, in such cases, is whet
her the employer™s statements 
would reasonably lead the empl
oyee to believe that he or 
she has been discharged.  Id.  It is also well established 
that an employer unlawfully discharges striking employ-

ees by erroneously treating them as if they had resigned.
1  In assessing whether Bickel would reasonably have con-
sidered himself discharged in 
this case, the entire course 
                                                          
 1 See, e.g., 
Accurate Wire Harness
, 335 NLRB 1096 (2001) (em-
ployer unlawfully discharged employ
ees engaged in a protected strike 
when it told them that it would treat the walkout as a resignation), enfd. 

86 Fed.Appx. 815 (6th Cir. 2003); 
Harvard Industries
, 294 NLRB 
1102, 1110Œ1111 (1989) (employer unlaw
fully discharged employees 
honoring the union™s picket line when it sent them letters stating that it 

regretted that the employees voluntarily resigned), enfd. 921 F.2d 1275 
(D.C. Cir. 1990). 
  NATIONS RENT
, INC.  183
of relevant events through June 2001,
2 must be taken into 
account. Just over 1 month after gaining employment at the Re-
spondent™s Elkhart facility, Bickel, a member of the In-

ternational Union of Operating Engineers, Local 150, 
a/w International Union of Operating Engineers, AFLŒ
CIO (the Union), began actively seeking to organize the 

Respondent™s employees.  As Bickel™s activities became 
apparent, the Respondent set out to silence Bickel and 
any other employee who shared his union sympathies.  

The Respondent forbade Bickel to talk about the Union 
or to speak with another prounion employee at work, and 
told Bickel that he was being monitored.  Just a few 
months before the discharge at issue here, the Respon-
dent fired Bickel for wearing a union hat to work.  Al-

though the Respondent reinstated Bickel, it did not re-
nounce its campaign to stifle his organizing activities.  
The Respondent subsequently disciplined Bickel for dis-

playing a sample collective-
bargaining agreement in the 
Elkhart facility, even though displays of personal items 
were generally permitted.  The Respondent does not ex-

cept to the judge™s finding that all of the foregoing con-
duct violated the Act.  ﬁThese uncontested violations do 
not disappear altogether.  ‚[T]hey remain, lending their 

aroma to the context in which the contested issues are 
considered.™ﬂ  
Rock-Tenn Co. v. NLRB
, 69 F.3d 803, 808 
(7th Cir. 1995) (quoting 
NLRB v. Shelby Memorial Hos-
pital Assn.
, 1 F.3d 550, 567 (7th Cir. 1993)). 
Following these events, on 
May 19 Bickel declared a 
strike in protest of the Respondent™s unfair labor prac-

tices.  He gave Elkhart branch manager, Dan Olinger, a 
letter stating as much.  Although Bickel™s letter made no 
mention of resigning and, in fact, specifically stated 
Bickel™s intent to return to work upon resolution of the 
ﬁdisputeﬂ over the unfair la
bor practices, the Respondent 
immediately proceeded to act as
 if Bickel had resigned.  
On the very day that Bickel
 declared his unfair labor 
practice strike, the Respondent mailed Bickel a letter 

purporting to accept his ﬁletter 
of resignation.ﬂ  On June 
4, Bickel replied with a letter denying that he had re-
signed and reiterating his desire to return to work once 

the Respondent™s unfair labor practices had ceased.  This 
letter was greeted by complete silence. 
These events would reasonably lead Bickel to believe 
that he had been discharged.  By its conduct over the 
course of the preceding year, 
the Respondent had clearly 
conveyed to Bickel its willingness to threaten, discipline, 

and even discharge him in order to stifle his prounion 
activities.  Thus, when Olinger falsely characterized 
Bickel™s declaration of an unfa
ir labor practice strike as a 
                                                          
 2 All dates hereafter are in 2001, unless otherwise specified. 
resignation, Bickel had ever
y reason to believe that he 
had been discharged.  Nevertheless, he gave Olinger an 
opportunity to change his position by sending the June 4 
letter.  Olinger did not reply.  Divorcing Olinger™s si-

lence from the history of the Respondent™s treatment of 
Bickel, my colleagues view it as suggesting Olinger™s 
position might have changed.  Before finding a dis-

charge, they would require Olinger to expressly reiterate 
his May 19 position.  But when the handwriting is al-
ready on the wall, reasonable people can read it without 

needing to have it reinscribed.  Viewing Olinger™s si-
lence from Bickel™s perspect
ive, which was necessarily 
shaped by the Respondent
™s longstanding hostility to-
ward his union activity, Bickel would have reasonably 
construed it to mean that there was no change of position 

on Olinger™s part.  His ﬁres
ignationﬂ was accepted.  In 
other words, he was discharged for participating in a law-
ful strike.
3 My colleagues maintain that
 the evidence in this case 
does not demonstrate a discharge, but merely a misper-
ception on Olinger™s part that
 Bickel created by saying 
ﬁI™m goneﬂ and that it had been nice working with the 
Respondent.  These statem
ents, according to my col-
leagues, were ﬁconfusingﬂ and explain Olinger™s May 19 

letter to Bickel accepting his ﬁletter of resignation.ﬂ  
However, my colleagues do 
not dispute that Bickel™s 
letter said nothing about resigning, and in fact contra-

dicted any such notion by unambiguously stating 
Bickel™s intent to return to work.  Thus, this case is not, 
as the majority contends, on
e of misperception on Olin-
ger™s part, but rather one of
 mischaracterization.   More fundamentally, Olinger™s perceptions, whatever 
they may have been, are irrelevant to the determination 
of whether Bickel was discharged.  As the majority ac-
knowledges, a discharge is determined by reference to 

the 
employee™s
 perspective.  Bickel knew that his letter to 
the Respondent contained no suggestion of resignation.  
Bickel also knew that th
e Respondent had repeatedly 
resorted to unlawful conduct in its attempts to squelch 
his protected activities.
4  Thus, against that background, 
                                                          
 3 Accurate Wire Harness
, supra; 
Harvard Industries
, supra. 
4 The majority contends that the Respondent™s prior unlawful con-
duct toward Bickel does not support a finding that Bickel was dis-
charged, but rather would only support a finding of discriminatory 
motivation once the fact of discharge were otherwise established.  That 

is plainly incorrect.  Again, under 
the applicable stan
dard, the disposi-
tive question is whether the Respondent™s conduct would reasonably 
lead Bickel to believe he had been
 discharged.  Because people have 
memories, Bickel would of course c
onsider the history of his treatment 
by the Respondent as well as Olinger™
s mischaracterization of his letter 
in forming the reasonable belief that 
he had been discharged.  At that 
point, the Respondent™s prior 8(a)(1
) conduct would again be relevant, 
as my colleagues acknowledge, to a finding that the discharge was 
discriminatorily motivated. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  184 
when Olinger mischaracterized his letter as a ﬁletter of 
resignation,ﬂ Bickel reasonably believed he had been 
dischargedŠand therefore, as a matter of law, he was. 
II. INSTIGATION OF POLICE INTERFERENCE WITH
 LAWFUL PICKETING
 My colleagues correctly stat
e that an employer may 
lawfully seek police assistan
ce in response to picketing 
so long as the employer is motivated by a reasonable 
concern relating to public safety or the employer™s le-
gally protected interests.  See 
Great American
, 322 
NLRB 17, 21 (1996).  In this case, however, the Respon-
dent enlisted the help of police not out of any such rea-
sonable concern, but for the purpose of interfering with 
lawful picketing.  See 
The Greenbrier
, 340 NLRB 819 
(2003).  Therefore, the judge correctly found the Re-

spondent™s conduct in this regard unlawful. 
The majority accurately su
mmarizes the events that 
precipitated the finding of police interference to which 

the Respondent now excepts. 
 However, once again, the 
majority underplays the larger context of harassment and 
interference in which these even
ts took place.  During the 
4-day period in which the Respondent twice contacted 
police, the Respondent carri
ed out an escalating cam-
paign of physical interference with the pickets.  On May 

22, it parked seven pieces of heavy machinery outside its 
fence and within the public 
easement.  Picketing contin-
ued, so on May 23Šthe date of the alleged instigation of 

police interferenceŠit parked nine pieces of equipment 
within this same easement area.  That same day, just in-
side the fence, it ran a diesel-powered generator so loud 

that Officer Smith told Olinger he would be unable to 
talk to the pickets unless it we
re shut off.  Once again, 
however, picketing continued.  When the pickets arrived 
on May 24, they found the public easement in front of 
the Elkhart facility completely filled and blocked by 

scaffolding.  The Responde
nt does not except to the 
judge™s finding that all of this physical interference with 
picketing violated Section 8(a)(1) of the Act. 
The Respondent™s escalating attempts to physically 
obstruct picketing strongly undermine the majority™s 
conclusion that the Respondent had no harassing purpose 

in instigating police interference with the pickets on May 
23.  In light of those contemporaneous attempts, it is evi-
dent that the Respondent 
sought police assistance on 
May 23 as part of a transparent and continuing effort to 
interfere with the picketing by any means available.  
When the police failed to get rid of the pickets, the very 

next day the Respondent abandoned any pretense of act-
ing rationally and simply lined the edge of Toledo Road 
with useless scaffolding.  In light of the Respondent™s 

evident purpose to harass the pickets, Olinger™s unsub-
stantiated suspicions and conjectures about police scan-
ners and pickets stalking employees to their homes do 
not constitute ﬁreasonable concernsﬂ justifying the in-
volvement of police. 
My colleagues fault the prece
ding analysis.  Because I 
view the Respondent™s instigation of police interference 
with the pickets within the context of its contemporane-
ous unlawful physical interfer
ence, they imply that I 
would preclude violators of the Act from calling the po-
lice to report unlawful conduct.  That is not my position, 
nor is it a fair inference from my analysis.  My point is 

simply that the spuriousness of the Respondent™s pre-
tended concern over the legality of the pickets™ behavior 
is all the more obvious when its conduct is viewed as a 
whole. 
My colleagues also cite a tr
espass by one of the pickets 
as a reasonable basis for co
ntacting the police.  But the 
only reason the picket briefly moved his vehicle outside 
the public easement and onto the Respondent™s property 

was to make way for the movement of one of the pieces 
of heavy equipment the Respondent had parked outside 
the fence to obstruct picketin
g.  In other words, the Re-
spondent caused the trespass.  Under these circum-
stances, that trespass cannot ju
stify contacting the police.  
In sum, the Respondent instigated police interference 

with lawful picketing in viol
ation of Section 8(a)(1).  
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 

Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-
tivities. 
 WE WILL NOT
 maintain in effect, either orally or in 
writing, a rule that prohibits you from engaging in solici-
tation or distribution during nonworktime. 
WE WILL NOT
 coercively question you about your un-
ion support or activities. 
WE WILL NOT
 threaten to close our business because 
you support the International Union of Operating Engi-
neers, Local 150, a/w Intern
ational Union of Operating 
Engineers, AFLŒCIO (the Union), or any other union.   
  NATIONS RENT
, INC.  185
WE WILL NOT
 tell you that you will be kept apart at 
work, that you cannot speak with one another, that you 
cannot talk about a union, or that your activities will be 
monitored because you support the Union or any other 

union.   
WE WILL NOT
 prohibit you from wearing union but-
tons, union hats, or any other type of union insignia 

while at work. 
WE WILL NOT
 discharge, discipline, or otherwise dis-
criminate against any of you 
for supporting the Union or 
any other union.   
WE WILL NOT
 interfere with your right to engage in 
lawful picketing by physically blocking the area where 
picketing takes place. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discipline and discharge of Jerry Bickel, and 
WE 
WILL
, within 3 days thereafter,
 notify him in writing that 
this has been done and that the discipline and discharge 
will not be used against him in any way. 
NATIONS 
RENT
, INC.  Steve Robles, 
for the General Counsel.
 James M. Walters, (Fisher & Phillips LLP), 
for the Respon-dent. Alexia Kulwiec, 
IUOE Local 150 Legal Department, for the 
Charging Party
.  SUPPLEMENTAL DECISION 
STATEMENT OF THE 
CASE MARGARET M. KERN, Administrative Law Judge. This case 
was tried before me in South 
Bend, Indiana on June 3 and 4, 
2002.1 A consolidated complaint 
issued on December 21, 2000, 
based on unfair labor practice ch
arges filed on September 29, 
2000, by International Union of Operating Engineers, Local 
150, a/w International Union of Operating Engineers, AFLŒ
CIO (the Union) against Nations
 Rent, Inc. (Respondent). On 
April 3, 2001, the Regional Dire
ctor for Region 25, approved a 
settlement agreement resolving the allegations in the December 
2000 complaint. On September 
20, 2001, an order partially 
revoking the settlement agreement and a consolidated com-
plaint issued based on unfair labor practice charges filed on 
September 29, 2000, and May 21 and 24, July 2 and July 27, 
2001. On November 14, 2001, the 
Regional Director approved 
a second settlement agreement reso
lving the allegations of the 
                                                          
 1 At the close of the hearing, counsel for the General Counsel re-
quested that the record remain 
open pending the investigation of a 
newly filed charge in Case 25ŒC
AŒ28107Œ1. That application was 
denied, and I adhere to that ruling. The record was left open for the 

purpose of receiving three W-2 forms. 
Those forms are made a part of 
this record as ALJ Exh. 1(a) through (c). 
September 2001 complaint. On 
February 28, 2002, an order 
revoking the second settlement 
agreement and consolidated 
complaint issued based on ch
arges filed on September 29, 2000, May 21, May 24, July 2 and July 27, 2001, and January 
4, 2002. 
On August 12, 2002, I issued a decision recommending dis-
missal of the February 28, 2002 complaint on the ground that 
Respondent had complied with the terms of the second settle-
ment agreement. On July 29, 2003, the Board reversed and 
concluded that Respondent had fail
ed to comply with material 
provisions of the second settleme
nt agreement, and that the 
Regional Director had acted properly in setting that agreement 
aside. The Board reinstated the February 28, 2002, complaint 
and remanded the case to me to consider the presettlement un-
fair labor practice allegations 
and to make the necessary find-
ings, analysis, 
and conclusions. It is alleged in the February 28, 2002 complaint that since 
July 2000, Respondent has maintained an unlawful written no-
solicitation/no-distribution rule in its employee handbook. It is 
further alleged that on August 
8, 2000, Respondent interrogated 
an employee and threatened to close the Company if employees 
selected the Union as their collective-bargaining representative; 
that on August 8, 2000, Respondent
 orally promulgated and has 
since maintained a rule prohibiting employees from talking 
about the Union during working hours, and informed employ-
ees they were not to talk with one another and would be kept 
apart because of their union activities; that on September 6 and 
26, 2000, Respondent instructed 
employees to remove their 
union buttons and union hats; and that commencing on May 21, 
2001, Respondent interfered with the Union™s ability to engage 
in lawful picketing. Finally, it 
is alleged Respondent discharged 
Jerry Bickel on September 26, 
2000, reinstated him on Septem-
ber 27, 2000, issued a written warning to him on April 26, 
2001, and discharged him a second time on May 19, 2001, 
because of his union activities and because he engaged in an 
unfair labor practice strike. Res
pondent denies that it engaged 
in the unfair labor practices alleged. 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent admits, and I find, it
 is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. LABOR ORGANIZATION STATUS
 Respondent admits and I find the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
III. ALLEGED UNFAIR LABOR PRACTICES
 A. Background Respondent is engaged in the sale
, service, and rental of con-
struction equipment and supplies,
 and maintains a facility at 
1651 Toledo Road, Elkhart, Indian
a, the facility involved in 
this case. Toledo Road runs in an east/west direction, and the 
facility is located al
ong the south side of the roadway. A chain 
link fence that surrounds the fac
ility is situated approximately 
30 feet from Toledo Road. There are two gated entrances/exits 
along Toledo Road; the east gate is a 30-foot sliding gate, and 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  186 
the west gate is a 25-foot swi
ng gate. The 30-foot distance be-
tween the fence and Toledo Road is surfaced with limestone-
gravel paving. 
Respondent employs approximately 10 drivers and service 
employees at the Elkhart facil
ity. Tim Bontrager is a supervi-
sor, Barry Boggs is a district 
manager, and Alan Stewart is a 
human resource manager. Responde
nt admits that these indi-
viduals are supervisors and agents of Respondent within the 
meaning of the Act. Respondent 
further admits that Dan Olin-
ger was the branch manager and Chad Green was the assistant 
branch manager until the fall of 2001, and that they were, until 
that time, supervisors and agents 
within the meaning of the Act. 
Green was promoted to branch manager in September 2001. 
On December 17, 2001, Respondent filed a petition for 
Chapter 11 relief in the Bankr
uptcy Court, Wi
lmington, Dela-
ware. That application was still pending at the time of the hear-
ing. B. The Organizing Attempt In late March 2000, organizer Philip Overmeyer, asked 
Bickel, a member of the Union, to seek employment at Re-
spondent™s facility and, if hire
d, to organize Respondent™s em-
ployees. On March 24, 2000, Olinger interviewed and hired 
Bickel and Bickel began working on April 3, 2000, as a semi-

truckdriver. From April 3, 2000, to mid-May 2000, Bickel re-
mained covert in his support of the Union. On or about May 15, 
2000, he began speaking with 
employees about the Union. 
On July 7, 2000, Respondent
 conducted a meeting of em-
ployees in its showroom. Among 
those present were Olinger, 
Boggs, and Bontrager. The film
, ﬁLittle Card, Big Trouble,ﬂ 
was shown and there was a discussion about the need for a 
union at Respondent™s facility. It
 was mentioned that there was 
an organizing drive going on at one of Respondent™s facilities 
in Detroit and that management
 wanted to stop the Union be-
fore it came to Elkhart. Ryan Stoll, a mechanic who had been 
hired 2 weeks after Bickel, aske
d why employees couldn™t have 
a retirement plan and an insurance plan like the Union™s plan. 
He also asked a questi
on about the pay scale. 
On July 13, 2000, Overmeyer met with Bickel and Stoll and 
both signed authorization cards. 
After this meeting, Bickel 
continued to talk to employees about the Union. Bickel testified 
he spoke to employees during lulls in the workday, and he de-
nied interfering with employee
s™ work. On September 18, 2000, 
Overmeyer sent a letter to Re
spondent™s employees requesting 
them to attend a meeting on 
September 25, 2000. The only 
employee who attended the meeting was Bickel. 
C. The Employee Handbook No-Solicitation/No-Distribution 
Rule 1. Facts Respondent publishes and distri
butes to employees an em-
ployee handbook. The most recent edition of the handbook, 
published in July 2000, contains
 the following provision at 
page 34:  
 Employees may not solicit for organizations, sell goods or 
services, or distribute 
catalogs or literature of any kind during 
working hours, or any time in public areas on Company prop-
erty. Employees are prohibited fr
om distributing literature of 
any kind in work areas. Outside third parties are also prohib-
ited from entering Company property to solicit or distribute 
goods, services, or literature, except as contracted by the 
Company. 
2. Analysis 
No solicitation/no distribution 
rules using the term ﬁworking 
hoursﬂ are presumptively invalid
 because that term connotes 
periods from the beginning to the end of work shifts, periods 
that include the employees™ own time. 
Our Way, Inc.
, 268 NLRB 394 (1983). In this case, the handbook rule prohibits 
employees from soliciting or di
stributing literature during 
working hours and it is presump
tively invalid. Respondent has 
not offered any evidence that it communicated or applied the 
rule in such a way that it conve
yed to employees a clear intent 
to permit solicitation or distribution of literature during non-
working time. 
TeleTech Holdings, Inc.
, 333 NLRB 402, 403 
(2001). I therefore find the rule vi
olates Section 8(a)(1) of the 
Act. 
D. Events of August 8, 2000 
1. Facts Bickel and Stoll testified that they frequently wore baseball-
type caps to work bearing different corporate logos and they 
observed other employees weari
ng similar caps. Prior to the 
events of this case, neither Bickel nor Stoll had ever been told 
not to wear these types of caps to work. Both employees also 
testified that employees regular
ly engaged in casual, nonwork 
related discussions while they 
were working, covering such 
topics as their children, sports, movies and politics. To Bickel™s 
knowledge, no employee was ever told they could not engage 
in nonwork related conversations during working time. 
On the morning of August 8, 2000, Stoll was in the shop 
when he was approached by Bontrager and Olinger. They 
summoned him into Bontrager™s office, and the door was 
closed. Stoll testified that Olinger said he heard Stoll was talk-
ing to other employees about the Union, and Stoll said yes. 
Olinger said that Stoll was not allowed to talk to employees 
during working time and that he 
was not allowed to talk during 
breaks or lunchtime. He also said if Stoll tried to bring the Un-
ion in, Respondent would close the doors and that all a union 
does is take employees™ money. 
Later that morning, Bickel and Stoll were speaking with one 
another in the parking lot when Bontrager approached them. 
Stoll testified that Bontrager said that they were to be kept 
separate, that they were not to 
talk with one another, and they 
were not to talk about the Union. Bickel recalled that Bontrager 
said he was supposed to keep he and Stoll apart, they were not 
to talk with one another, and that Olinger had told Bontrager to 
keep an eye on them. Bickel and Stoll both testified that when 
Bontrager thereafter saw them talking with one another, he 
frequently asked if they were having a union meeting. Neither 
Bontrager nor Olinger testified. 
2. Analysis 
The applicable test for determ
ining whether the questioning 
of an employee constitutes an unlawful interrogation is the 
totality of the circumstances 
test adopted by the Board in 
  NATIONS RENT
, INC.  187
Rossmore House
, 269 NLRB 1176 (1984), affd. sub nom. 
Hotel 
Employees Local 11 v. NLRB
, 760 F.2d 1006 (9th Cir. 1985). 
The task is to determine whethe
r, under all the circumstances, 
the questioning at issue would reasonably tend to coerce the 
employee at whom it is directed so that he or she would feel 
restrained from exercising rights 
protected by Section 7 of the 
Act. 
Medcare Associates, Inc.
, 330 NLRB 935 (2000), and 
cases cited. Applying these princi
ples, it is clear the conversa-
tion in Bontrager™s office was coercive. Stoll testified credibly 
and without contradiction that he
 was summoned into the office 
where he met with two supervisors with the door closed. Olin-
ger™s comment that he heard St
oll had been talking about the 
Union was immediately followed by an unlawful prohibition 
against Stoll™s right to speak to employees during nonworking 
time, and by a threat to clos
e Respondent™s business. Under 
these circumstances, I find that 
Olinger unlawfully interrogated 
Stoll in violation of Section 8(a)(1), unlawfully prohibited him 
from engaging in solicitation 
of other employees during non-
worktime in violation of Secti
on 8(a)(1), and threatened to 
close Respondent™s business in vi
olation of Section 8(a)(1).  
With respect to the conversation 
later that morning, I credit 
Stoll and Bickel
2 that Bontrager told them that they would be 
kept apart from one another, that they were not to talk with 
another, that they were not to talk about the Union, and that 
thereafter Bontrager would be 
monitoring their activities. These 
statements constituted unlawful th
reats in violation of Section 
8(a)(1). E. Events of September 6, 2000 
1. Facts On September 6, 2000, Stoll wore a union button to work 
that read, ﬁBe Wise, Organize.ﬂ Olinger told Stoll, in the pres-
ence of Bickel, that he had to remove the button because he was 
not allowed to advertise for the Union on company time. 
2. Analysis 
Employees have a protected ri
ght under Section 7 of the Act 
to wear union insignia while working. At the same time, em-
ployers possess an undisputed ri
ght to maintain discipline in 
their establishments. In adjusting these mutually limiting rights, 
the Board has long applied the rule that a ban on wearing union 
insignia violates the Act unless it is justified by special circum-
stances. 
USF Red Star, Inc., 339 NLRB 389, 391 (2003). I 
credit Stoll™s testimony that on 
September 6, 2000, he was told 
by Olinger that he was not allowed to wear a union button on 
company time. Respondent has not offered evidence of the 
existence of any special circumstance that would justify this 
prohibition. Olinger™s conduct therefore violated Section 
8(a)(1).                                                           
 2 Although I discredited a portion of
 Bickel™s testimony in my first 
decision on the issue of his vacation pay, he was a generally credible 

witness when testifying to the unde
rlying unfair labor practices. His 
testimony was in large measure unc
ontradicted by Respondent™s wit-
nesses. In addition, his testimony was in some instances corroborated 

by Stoll, also a credible witness. 
F. Events of September 26, 
2000: Bickel™s First Discharge 
1. Facts On September 26, 2000, Bickel, accompanied by Stoll, wore 
a baseball cap to work with lettering that read, ﬁIUOE, Local 
150..3 Olinger approached them and told Bickel he could not 
wear the hat. When Bickel asked why, Olinger said that Bickel 
was insubordinate and that he was 
in violation of page 34 of the 
employee handbook. Bickel said it was just a hat, but Olinger 
stated that it was grounds for te
rmination and that in addition, 
Bickel was not supposed to speak to anyone or hand out litera-
ture during company hours. Bickel asked, ﬁAll this for a hat?ﬂ 
Olinger responded, ﬁNot for any 
organizations, that was in the 
handbook.ﬂ Green, who was presen
t during this conversation, 
added that not even a Nike hat could be worn. Bickel asked if 
he was being fired, and Olinger said, ﬁTerminated, by the 
handbook.ﬂ Bickel left the premises. Green, the only witness 
called by Respondent to testify 
at the hearing, was not asked 
about this conversation. 
On the evening of September 26, 2000, Bickel retrieved a 
phone message left by Barry B
oggs. Bickel called Boggs the 
following morning and Boggs said that he was overriding Olin-
ger™s decision to terminate him 
and Boggs asked if he would be 
interested in coming back to work. Bickel said yes and he re-

turned to his regular duties 
on September 28, 2000. He was 
fully repaid for the time he was not at work. After he returned 
to work he wore his union hat 
on a daily basis. For 6 months 
following his reinstatement, Bickel worked without incident. 
2. Analysis 
In Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the 
Board established an analytical framework for deciding cases 
turning on employer motivation. 
To prove that an employee 
was discharged in violation of
 Section 8(a)(3), the General 
Counsel must first persuade, by
 a preponderance of the evi-
dence, that an employee™s pr
otected conduct was a motivating 
factor in the employer™s decision
. If the General Counsel is able to make such a showing, the burden of persuasion shifts ﬁto the 
employer to demonstrate that th
e same action would have taken 
place even in the absence of the protected conduct.ﬂ 
Wright Line, supra at 1089. See also 
Manno Electric
, 321 NLRB 278, 
280 fn. 12 (1996). The elements 
commonly required to support 
a finding of discriminatory mo
tivation are union activity, em-
ployer knowledge, and employer animus. 
Farmer Bros. Co.
, 303 NLRB 638, 649 (1991), enfd. mem. 988 F.2d 120 (9th Cir. 
1993). The evidence establishes that 
on September 26, 2000, Bickel 
was fired because he wore a union hat to work. Counsel for the 

General Counsel has satisfied his 
Wright Line
 burden that 
Bickel™s union activity was the motivating reason for his dis-
charge. Respondent has not put forward any evidence to dem-
onstrate that it would have disc
harged Bickel on September 26, 
2000, absent his union activity. I therefore find Bickel™s dis-
charge violated Section 8(
a)(1) and (3) of the Act. 
                                                          
 3 Stoll had been suspended on Se
ptember 23, 2000, 3 days before 
this incident. His suspension, and 
his subsequent discharge on Septem-
ber 28, 2000, were resolved in the first settlement agreement. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  188 
I credit Bickel™s testimony th
at on September 26, 2000, he 
received a message from Boggs offering to reinstate him to 
work. Bickel accepted that offer and returned to his regular 
duties on September 28, 2000. It is 
not disputed that Bickel was 
made whole for the time he was not at work. 
G. Events of April 26, 2001 
1. Facts Bickel testified that on oc
casion he observed nonwork re-
lated literature, including a sa
les catalog and a Chicago Bulls 
game book, on top of a table in the employee break area. He 
also observed employees displayi
ng and selling personal items 
in work areas. One employee displayed a Notre Dame football 
helmet in the company showroom, and the helmet was pur-
chased by a customer. Another employee was observed, in the 
presence of Olinger and Bontrage
r, offering his personal tools 
for sale in the front counter area of the shop. The same em-
ployee was later observed in the service area of the shop trying 
to sell the same tools. Neither employee was disciplined for 
engaging in these activities. 
On April 25, 2001, Bickel left a copy of a collective-
bargaining agreement beside anot
her employee™s toolbox. It is 
not clear from the record where the toolbox was located at the 
time, i.e., in a work area or a nonwork area. Bickel passed by 
the employee and told him he ha
d left something by his toolbox 
and to take a look at it. Later that day, Bickel saw the employee 
and Olinger standing together 
looking at the agreement. The 
next day, April 26, 2001, Bickel
 was given a disciplinary action 
report by Olinger that read, ﬁsoliciting and distributing litera-
ture for an organization on company property during working 
hours. Jerry must stop this immedi
ately.ﬂ Later that day, Bickel 
asked Olinger, in the presence of Bontrager, whether the warn-
ing meant he could not talk to employees about the benefits of a 
union. Olinger said it was in the handbook that there could be 
no solicitation for an organization on company property or on 
company time, and that if Bickel was talking about an organiza-
tion, that meant he was not working. 
2. Analysis 
Contrary to the assertion made in Respondent™s brief, there is 
no evidence that Bickel interfered with any employee™s work, 
or that he failed to perform his own work, when he left the 
collective-bargaining agreement by another employee™s tool-
box. While it is not clear where the toolbox was located, it is an 
issue that need not be resolved since even if Bickel left the 
agreement in a work area, Resp
ondent had a past practice of 
allowing employees to display personal items in work areas. To 
have disciplined Bickel for leav
ing a union contract arguably in 
a work area, while not having disciplined other employees who 
left personal items in work ar
eas, Respondent vi
olated Section 
8(a)(1) and (3) of the Act. 
H. Events of May 19, 2001: 
Bickel™s Second Discharge 1. Facts On the morning of May 19, 2001, Bickel told Olinger that he 
was going out on strike and he 
handed Olinger a letter stating 
that the strike was to protes
t Respondent™s unfair labor prac-
tices. The letter further stated that Bickel looked forward to 
returning to work once the dispute was resolved. Bickel testi-
fied that at no time did he tell Olinger, or anyone else, that he 
was quitting or that he intended to quit. The following week, 
Bickel received a certified letter from Olinger, dated May 19, 
2001, which stated, in relevant 
part, ﬁI acknowledge receipt and 
accept your letter of resigna
tion effective May 19, 2001.ﬂ By 
certified letter dated June 4, 2001, Bickel wrote Olinger that he 
had not resigned, that he had gone out on an unfair labor prac-
tice strike, and that he wished to return to work on resolution of 
the dispute. 
2. Analysis 
I credit Bickel™s testimony th
at on May 19, 2001, he first 
orally advised Olinger that he 
was going out on strike, and then 
handed him a letter restating the same fact. Respondent argues 
in its brief that Olinger was ﬁ
under the impressionﬂ that Bickel 
quit. The difficulty with that argument is that Olinger did not 
testify to his impressions, or to anything else, because he was 
not called by Respondent as a witn
ess. Bickel™s credible testi-
mony is that he clearly convey
ed to Olinger he was going out 
on strike. Olinger™s letter to 
Bickel on May 19, 2001, stating 
that he was accepting Bickel™s
 ﬁresignation,ﬂ conveyed the 
message that participating in a lawful strike was incompatible 
with continued employment with
 Respondent. I find Bickel was 
terminated on May 19, 2001, in vi
olation of Section 8(a)(1) and 
(3) of the Act. 
I. The Events of May 21Œ24, 2001 
1. Facts On May 21, 2001, at approxi
mately 6:30 a.m., the Union 
commenced handbilling and picketing at the Elkhart facility 
with signs that read, ﬁIUOE Local 150 AFLŒCIO on strike 
against Nations Rent for unfai
r labor practices.ﬂ Ambulatory 
picketing was also conducted by 
two full-time staff organizers 
who followed Respondent™s trucks from the facility to jobsites. 
Overmeyer testified that he specifically advised the staff organ-
izers conducting the ambulatory picketing not to follow anyone 
home and Overmeyer testified th
at no employee was followed 
home to his knowledge. Accordi
ng to Overmeyer, the reason 
for the strike was the disciplinary action that had been taken 
against Bickel. 
Records of the Elkhart County Public Safety Communica-
tions Center reflect that at 
7:47 a.m. on May 21, 2001, a call 
was received requesting that a police officer respond to the 
Elkhart facility. Officer James Smith, of the Elkhart County™s 
Sheriff Office, arrived at the fa
cility at 8:30 a.m. and he ob-
served several pickets carryin
g signs and standing along the 
south edge of Toledo Road, in the vicinity of the east gate. 
Officer Smith proceeded to the office where he spoke to Olin-
ger. Olinger wanted to know what the Company™s rights were 
with respect to entrances and exits being blocked, and how 
close the pickets could be to the Company™s property. Smith 
said the pickets were allowed to
 remain within a 15-foot public 
easement measured from the edge of Toledo Road toward the 
fence. He also said they were
 not allowed to block the en-
trances/exits to the Company™s property. After speaking with 
Olinger, Smith went outside and 
spoke to two of the pickets, 
neither of whom Smith could identify. According to Smith, he 
  NATIONS RENT
, INC.  189
told them they could not block the entrances or exits to the 
facility, and that they had to re
main within the public easement. 
Smith left the facility at 8:41 a.m. 
Robert Barthel is an elderly 
gentleman who has been retired 
from the Union for 17 years, and he identified himself as one of 
the pickets to whom Smith 
spoke on May 21, 2001. Barthel 
recalled that Smith told him and another picketer that they had 
to stay within the public easement,
 and that they should stay at 
least four feet from the edge 
of the pavement for their own 
safety. Barthel recalled the tone
 of the conversation as conge-
nial.  On May 22, 2001, Overmeye
r and Barthel arrived at the 
facility at about 6:30 a.m. Both testified they observed ap-
proximately seven large pieces
 of construction equipment 
parked along the outside of the fence and extending into the 
public easement. According to Barthel, the location of the 
equipment ﬁmade it a little difficultﬂ for the pickets to park 
their cars, but he managed to park his car at least 6 feet from 
the roadway and within the easem
ent. Barthel testified that 
notwithstanding the presence of the equipment, the pickets had 
50 unobstructed square feet within
 which to picket. Overmeyer 
agreed that the equipment made parking a little more difficult, 
but did not in any way hinder picketing activities. 
On May 23, 2001, Overmeyer and Barthel again arrived at 
about 6:30 a.m. and both observed even more pieces of equip-
ment parked outside the fence than had been parked there the 
day before. Photographs taken that
 day reflect si
x large pieces 
of equipment parked between th
e west gate and the east gate, 
and three large pieces of equipment parked west of the west 
gate. Barthel acknowledged that 
the presence of the equipment 
did not prevent the pickets from parking their cars within the 
easement, nor did it impair their ability to engage in picketing. 
Overmeyer, on the other hand, testified, ﬁthat it was much more 
difficult for [the pickets] to remain four feet off of the edge of 
the roadway . . . it was just dangerous.ﬂ According to Barthel, a 
large air compressor was running inside the fence and the noise 
from the compressor made it almo
st impossible to engage in 
conversation. That same morning, the police communications center re-
ceived a call at 7:12 a.m. requesting that a police officer re-
spond to Respondent™s facility
. Officer Smith was again dis-
patched, and when he arrived at 8:05 a.m., he observed the 
equipment parked outside the 
fence. He also observed two 
pickets standing along the edge of
 Toledo Road, in the vicinity 
of the east gate, and one or two cars parked within the public 
easement. Smith passed through th
e gate and observed a large 
diesel-powered generator operating in the yard area of the facil-
ity, within several feet of the inside of the fence. Smith entered 
the office and spoke to Olinger.
4 Olinger told him that earlier 
that morning the pickets™ cars had been parked between the 
easement and the fence, on company property, and that after he 
called the police the cars had been
 moved. Olinger said he sus-
pected the pickets had a scanner set to monitor police commu-
nications, and that by using the scanner they were able to move 
their cars to an area within th
e easement before the police ar-
rived. Smith testified that Olinger told him that pickets were 
                                                          
 4 Respondent acknowledged in its br
ief that it was Olinger to whom 
Officer Smith spoke on May 21 and 23, 2001. 
following trucks to jobsites, and that they were following indi-
viduals home at night. Accordi
ng to Smith, Olinger ﬁwanted 
[him] to look into that or ask [t
he pickets] about that.ﬂ Smith 
told Olinger that the generator noi
se was so loud that he would 
not be able to talk to the pickets without shutting it off, and the 
generator was shut off. 
Smith proceeded to talk to two pickets, neither of whom 
Smith was able to identify. Smith testified that he advised them 
that a claim was being made th
at they had moved their cars 
from where they had been earlier parked outside the easement, 
and he asked them if they had a police scanner. The pickets 
denied having a scanner and offered to allow Smith to search 
their vehicles, which offer Smith declined. Smith told them that 
it was a misdemeanor to possess a police scanner and a jailable 
offense. Smith then asked them 
if they had been following in-
dividuals to job sites and they said they had. He asked them if 
they had been following individuals to their homes at night and 
they said they had not. Smith left the facility at 8:22 a.m. 
Barthel testified that he was one of the pickets to whom 
Smith spoke on May 23, 2001. Ba
rthel recalled Smith saying 
that someone had made a call to the police claiming that the 
pickets had parked their cars on company property, and that 
after the call had been made, the cars had been moved. Accord-
ing to Barthel, Smith told him that if he parked his car outside 
the easement it would be considered trespassing and Barthel 
could be arrested. Smith also sa
id that someone had suggested 
that the pickets might have police scanners and that if so, it was 
illegal under Indiana law and they could be arrested. Smith 
asked if the pickets were foll
owing anyone home, and Barthel 
said no. According to Barthel, Smith replied that if that hap-
pened, it would be considered 
stalking and they could be ar-
rested. Barthel described the tone of the conversation as conge-
nial. In his testimony, Barthel ac
knowledged that he had in fact 
moved his car about 30 minutes 
before Smith arrived that 
morning. He claimed to have pa
rked his car within the ease-
ment, but when someone came out 
to get a piece of equipment, 
he moved his vehicle out of th
e way. After the equipment was 
moved he parked his car back in the same spot. 
The pickets left Respondent™s 
facility at 4:30 p.m. on May 
23, 2001. Overmeyer stayed at th
e facility until 5:45 p.m., and 
shortly before he left, he obser
ved several employees come out 
of the facility and move the eq
uipment back inside the fence. 
He also observed a straight truck pulling into the facility loaded 
with scaffolding. 
On May 24, 2001, Overmeyer arri
ved at the facility at 5:30 
a.m. He observed that scaffolding had been erected across the 
entire length of the facility on Toledo Road, with the exception 
of the two gates. The scaffoldin
g was approximately 7 feet high 
and 6 feet wide, and it was positi
oned 3 feet from the roadway. 
Yellow caution tape was strung al
ong the edge of the scaffold-
ing closest to Toledo Road. The distance from the fence to the 
scaffolding was wide enough for a car to drive through. Photo-
graphs taken that day show that
 the public easeme
nt was almost 
entirely blocked by the scaffolding. At first Overmeyer testified 
there was no place for the pickets to park, but he later admitted 
that there was a gas station 300 yards east of the facility which 
had available parking space. Regardless of parking space, how-
ever, Overview testified that in 
his view it would have been too 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  190 
dangerous for pickets to patrol the three feet of the public 
easement that remained unobstruc
ted. He sent the pickets 
home, and no further picketing was conducted. 
Following May 24, 2001, Overmeyer drove past the facility 
on a daily basis except Sundays. He
 observed that the scaffold-
ing remained in place until Ju
ne 13, 2001, when it was taken 
down. At no time did he observe 
anyone utilizing the scaffold-
ing. Nor did he observe equipment parked outside the fence 
after May 24, 2001. Bickel similarly testified that from Decem-
ber 10, 2001, when he returned to work, up until several weeks 
before the hearing in this case,
 he never again observed large 
pieces of equipment parked outside the fence. 
At the end of January 2002, the Union engaged in handbill-
ing at Respondent™s facility and er
ected a 20-foot tall inflatable 
rat. According to Green, the handbillers stood outside the 15-
foot easement, ﬁclearlyﬂ on company property. Despite the 
encroachment, the police were not called and there was no in-
terference with the Union™s activities. 
2. Analysis 
a. Respondent™s physical in
terference with picketing 
The evidence establishes that
 on May 22, 2001, Respondent 
parked seven pieces of heavy machinery outside the fence sur-
rounding its facility, in the area where the Union had com-
menced picketing the day befo
re. Respondent did not present 
any evidence to support a business 
justification for this action. 
The following day, May 23, 2001, Respondent parked nine 
pieces of equipment in the sa
me area, again without business 
justification. By the morning of May 24, 2001, Respondent had 
erected scaffolding that almost 
completely blocked the 15-foot 
easement running in front of Respondent™s property, and that 
scaffolding remained in place until June 13, 2001. Contrary to 
Respondent™s assertion in its br
ief, no evidence was adduced 
that there was a business justification for erecting the scaffold-
ing. Thus, in a series of in
cremental steps commencing on May 
22, 2001, Respondent™s interfer
ed with and ultimately com-
pletely prevented the Union from picketing. The issue is 

whether Respondent™s interest in 
that strip of property justified 
its actions. 
In situations involving a purported conflict between the ex-
ercise of rights guaranteed by Section 7 of the Act and private 
property rights, an employer charged with a denial of union 
access to its property must meet a threshold burden of estab-
lishing that it had, at the time 
it expelled the union representa-
tives, a property interest that entitled it to exclude individuals 
from the property. If it fails to do so, there is no actual conflict 
between private property rights 
and Section 7 rights, and the 
employer™s actions will be found violative of Section 8(a)(1) of 
the Act. Wild Oats Community Markets
, 336 NLRB 179 
(2001), and cases cited. In determ
ining the character of an em-
ployer™s property interest, the Board examines relevant record 
evidence. 
In this case, there is no evidence as to who actually owns the 
15-foot easement. The only evidence as to who had the right to 
occupy the easement was Officer Smith™s interpretation that the 
15-foot strip was a public easement that the union representa-
tives had a right to occupy. In the absence of evidence to the 
contrary, Respondent has failed
 to show that it possessed an 
exclusive property interest in the 15-foot strip. Respondent 
therefore had no right to interfere with or prevent the Union™s 
picketing on that property. By 
placing pieces of heavy equip-
ment within the 15-foot easement on May 22 and 23, and by 
erecting and maintaining scaffo
lding on the 15-foot easement 
from May 24 to June 13, 2001, Re
spondent interfered with the 
Section 7 rights of employees in 
violation of Section 8(a)(1) of 
the Act. 
b. Police involvement 
Police Officer Smith credibly testified that on the morning of 
May 23, 2001, Olinger reported to him that he believed the 
pickets were in possession of 
an illegal police scanner, and 
Smith in turn told the pickets they risked being arrested for 
such an offense. By failing to call Olinger as a witness, Re-
spondent failed to establish an
 objective basis for Olinger™s 
claim. By attempting to cause the arrest of the pickets, Respon-
dent interfered with employees S
ection 7 rights in violation of 
Section 8(a)(1) of the Act. 
Olinger next told Smith that the pickets had parked their cars 
outside the easement and had trespassed on company property. 
Again, Respondent offered no evidence to support this allega-
tion. Barthel™s uncontradicted 
testimony was that he had mo-
mentarily moved his car that morning from the easement onto 

Respondent™s property in respon
se to Respondent™s moving one 
of the pieces of equipment it ha
d parked outside the fence, an 
action that was itself unlawful. 
As soon as the piece of equip-
ment was moved, Barthel moved his car back onto the ease-
ment. By attempting to have Police Officer Smith take action 
against the pickets for trespass when there is no evidence that a 
trespass had occurred, Respondent 
violated Section 8(a)(1) of 
the Act. 
Finally, by asking Officer Sm
ith to question the pickets 
about the ambulatory picketin
g they were conducting, and 
about allegedly following indi
viduals home at night, Respon-
dent further violated Section 8(a)(1) of the Act. 
J. Affirmative Defense of Bankruptcy 
In its answer, Respondent av
ers that these proceedings 
should be held in abeyance be
cause Respondent filed a Chapter 
11 petition on December 17, 2001. It is well settled that the 
institution of bankruptcy proceedings does not deprive the 
Board of jurisdiction or authority to entertain and process an 
unfair labor practice case to its final disposition. Board pro-
ceedings fall within 11 U.S.C. 362(b)(4) and (5), the exception 
to the automatic stay provision for proceedings by a govern-
mental unit to enforce its police or regulatory powers
. Isratex, 
Inc., 316 NLRB 135 (1995). 
CONCLUSIONS OF 
LAW 1.  Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act and has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 2(6) and (7) of the Act.  
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act.  
3.  Since July 2000, Respondent
 has violated Section 8(a)(1) 
of the Act by maintaining in effect an unlawful no-
solicitation/no-distribution rule
 in the employee handbook.  
  NATIONS RENT
, INC.  191
4.  On August 8, 2000, Respondent, by Olinger, violated 
Section 8(a)(1) of the Act by coercively interrogating an em-
ployee about his union activities.  
5.  On August 8, 2000, Respondent, by Olinger, violated 
Section 8(a)(1) of the Act by prohibiting an employee from 
engaging in solicitation of ot
her employees during nonwortime.  
6.  On August 8, 2000, Respondent, by Olinger, violated 
Section 8(a)(1) of the Act by threatening to close the business if 
employees selected the Union as their collective-bargaining 
representative.  
7.  On August 8, 2000, Responde
nt, by Bontrager, violated 
Section 8(a)(1) of the Act by te
lling employees that they would 
be kept apart, that they were not
 allowed to speak with another, 
that they were not allowed to talk about the Union, and that 
their activities would be monitored.  
8.  On September 6, 2000, Resp
ondent, by Olinger, violated 
Section 8(a)(1) of the Act by telling an employee he could not 
wear a union button while working.  
9.  On September 26, 2000, 
Respondent violated Section 
8(a)(1) and (3) of the Act by discharging Jerry Bickel because 
of his union activities.  
10.  On April 26, 2001, Responde
nt violated Section 8(a)(1) 
and (3) of the Act by issuing a written discipline to Jerry Bickel 
because of his union activities.  
11.  On May 19, 2001, Respondent
 violated Section 8(a)(1) 
and (3) of the Act by discharging Jerry Bickel because of his 
union activities and because he e
ngaged in a lawful strike.  
12.  From May 22, 2001, to 
June 13, 2001, Respondent vio-
lated Section 8(a)(1) by interfering with the right of employees 
to engage in picketing by at
tempting to cause employees en-
gaged in picketing to be arrest
ed, by requesting the police to 
question employees about their picketing activities, and by 
physically blocking the area where picketing was taking place. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
It is not disputed that Jerry 
Bickel was reinstated and made 
whole following his first disc
harge on September 26, 2000, and 
the Board, in its Decision and 
Order Remanding dated July 29, 
2003, determined that Bickel wa
s properly reinstated and prop-
erly made whole following his second discharge on May 19, 
2001. I therefore do not include in the remedy an order to rein-
state Bickel or to make him whole. 
[Recommended Order omitted from publication.] 
  